
	

114 HR 4756 IH: Promoting Access to Diabetic Shoes Act
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4756
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2016
			Mr. Reed (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to permit nurse practitioners to satisfy the
			 documentation requirement under the Medicare program for coverage of
			 certain shoes for individuals with diabetes.
	
	
 1.Short titleThis Act may be cited as the Promoting Access to Diabetic Shoes Act. 2.Permitting nurse practitioners to satisfy Medicare documentation requirement for coverage of certain shoes for individuals with diabetesSection 1861(s)(12) of the Social Security Act (42 U.S.C. 1395x(s)(12)) is amended—
 (1)in subparagraph (A), by inserting or nurse practitioner after physician; and (2)in subparagraph (C), by inserting or nurse practitioner after each occurrence of physician.
			
